DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 13, and 20 have been amended. Claims 10-11 and 18-19 have been cancelled.

 Response to Arguments
4.	Applicant’s arguments, filed 06/27/2022, with respect to rejection of pending claims under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejections of claims 1-9, 12-17, and 20 has been withdrawn. 

Allowable subject matter 
5.	Based on the foregoing reasons, Claims 1-9, 12-17, and 20 filed 06/27/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an apparatus, method and a computer-readable non-transitory medium to extract a feature of an object detected in a video image corresponding to an image intensity change.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
determine, based on the event signal, a region of interest (ROI and a region of non- interest (RONI) within the video image by detecting the ROI and the RONI by: 
comparing, for each of the plurality of event signals, an absolute value of an image intensity change indicated by the respective event signal with a second predefined threshold; 
setting a first value of a first event signal to one in response to an absolute value corresponding to the first event signal of the plurality of event signals being equal to or larger than the second predefined threshold; 
setting a second value of a second event signal to zero in response to an absolute value corresponding to the second event signal of the plurality of event signals being less than the second predefined threshold; 
associating the value one with the ROI, and the value zero with the RONI, and
marking, in correspondence to a location of an image intensity change indicated by the first event signal, and based on the value one of the first event signal, a sample of the video image as part of an object; 
determine a coding parameter for encoding the video image according to the event signal by determining, for the ROI and the RONI, a respective coding parameter for coding samples of the video image within the ROI or the RONI; and 
encode at least the feature of the detected object of the video image by applying the coding parameter, wherein encoding the at least the feature of the detected object comprises encoding the samples within the ROI and the RONI by applying the respective coding parameters, wherein encoding the sample comprises encoding the ROI and the RONI, wherein the ROI and the RONI correspond to a ROI-RONI bitmap having bits per unit, and the units of the ROI-RONI bitmap correspond to one or more samples.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Perez-Ramirez (US 20190007678 A1) teaches an apparatus for encoding video frames includes a receiver to receive events from a dynamic vision sensor and a video frame from an image sensor. The apparatus also includes a heat map generator to generate a heat map based on the received events. The apparatus further includes a region of interest (ROI) map generator generate a ROI map based on the heat map. The apparatus includes a parameter adjuster to adjust an encoding parameter based on the ROI map. The apparatus also further includes a video encoder to encode the video frame using the adjusted parameter..

Posch (US 20100182468 A1) teaches a method for continuously generating a (grayscale) map of a scene in electronic form, characterized by high time resolution and minimal data volume, is presented. The method involves repeated measurement of the instantaneous exposure of the image elements in an image sensor, the start of every exposure measurement being determined autonomously and asynchronously by every image element independently, and hence the redundancy which is typical of synchronous image sensors in the image data to be transmitted being largely suppressed..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486